Title: To James Madison from Robert Patterson, 1 January 1814
From: Patterson, Robert
To: Madison, James


        
          Mint of the United States,Jany 1st. 1814.
          Sir
        
        I have now the honour of laying before you a Report of the operations of the Mint, for the last twelve months.
        From the Treasurer’s statement of the coinage, herewith transmitted, it will appear, that during that period, there have been struck and issued—
        
          
            In gold coins, 95,428 pieces, amounting to
            $477,140
          
          
            In silver coins, 1,241,903 pieces, amounting to
             620,951
          
          
            80/100
            
          
          
            In copper coins, 418,000 pieces, amounting to
               4,180
          
        
        Making in the whole, one million, seven hundred & fifty five thousand, three hundred & thirty one, pieces of coin; amounting to one million, one hundred & two thousand, two hundred & seventy one dollars & fifty cents. I have the honour to be, Sir, with sentiments of the most perfect respect & esteem your obed. faithful servt.
        
          R. Patterson
        
      